I concur in affirmance. Mr. Justice WIEST in writing for reversal states:
"The ordinance recognizes that a gasoline station on the property will not off end against public health, safety, moralsor general welfare in that it provides for a permit to so use the property if such use is consented to by a percentage of neighboring property owners."
If the above interpretation of the terms of the ordinance were correct, I would agree with my brother that the ordinance is void. But I do not so understand the provisions of the ordinance.
First. I cannot agree that "the ordinance recognizes" that a gasoline station located on the property in question "will not offend against public health, safety, morals or general welfare." Instead the ordinance plainly leaves the determination of that question to a properly constituted board. After a petition, accompanied by the required written consent of other property owners, is filed the constituted authority will then pass upon the question as to whether this proposed gasoline station will endanger public health, safety or general welfare; and in the light of such determination the permit will be granted or denied as the case may be.
Second. Nor do I understand that the ordinance provides that "a permit to so use the property if such use is consented to bya percentage of the neighboring property owners" must begranted. Instead the ordinance requires as a condition precedent to the submission and consideration of the application *Page 501 
for a permit that the consent of the required percentage of neighboring property owners shall have been filed in the office of the building inspector. Notwithstanding the required consents are filed, the permit may still be denied if the board finds the location or plan of the gasoline station endangers public safety, health or welfare.
If the ordinance provisions are so construed they are not in that particular invalid on the ground of illegal delegation of legislative powers or that they arbitrarily deprive the owner of his property rights. Instead, under the test quoted in Mr. Justice SHARPE'S opinion from Metzenbaum's "The Law of Zoning," at page 277, such provisions are valid.
The opinion of Mr. Justice WIEST quotes and is largely based upon Washington, ex rd. Seattle Title Trust Co., v. Roberge,278 U.S. 116 (49 Sup. Ct. 50, 86 A.L.R. 654). It is noted that the cited decision reverses the supreme court of the State of Washington in the same case reported in 144 Wn. 74
(256 Pac. 781). But I do not understand reversal was on the ground that the ordinance reviewed was invalid in toto because it attempted an unlawful delegation of legislative power, nor on the ground that such an ordinance could not be made to apply to a gasoline station as being a type of business which is within the police power to regulate, the activity being one which, depending on circumstances, may or may not be detrimental to public health, welfare or safety. Instead the cited decision of the supreme court of the United States is on the ground that in the particular zone the building and conducting of a home for aged people was not a matter which was or could be violative of the right of neighboring property owners in the protection of their health, safety, morals or general welfare. Therefore, the ordinance provisions were not applicable to the use of *Page 502 
property as a home for aged people because under the circumstances it was not properly a subject of police regulation. We quote from the court's opinion:
"It is not suggested that the proposed new home for aged poor would be a nuisance. We find nothing in the record reasonably tending to show that its construction or maintenance is liable to work an injury, inconvenience or annoyance to the community, the district or any person. The facts shown clearly distinguish the proposed building and use from such billboards or other uses which by reason of their nature are liable to be offensive."
The billboard case referred to in the above quotation isThomas Cusack Co. v. City of Chicago, 242 U.S. 526
(37 Sup. Ct. 190, L.R.A. 1918 A, 136, Ann. Cas. 1917 C, 594). This decision of the Federal supreme court sustains the validity of an ordinance which in its general pertinent provisions is like the East Lansing ordinance involved in the instant case. The necessary inference is that the supreme court of the United States would sustain an ordinance provision such as we now have under consideration, notwithstanding its decision based entirely on other grounds in the Roberge Case.
The supreme court of Pennsylvania has sustained an ordinance of the type here under consideration as applicable to a gasoline station. In its opinion the Pennsylvania court comments on the United States supreme court's decisions in theRoberge Case and in the Cusack Case, and arrives at the conclusion that an ordinance of the type involved in the instant case is not invalid. Perrin's Appeal, 305 Pa. 42
(156 A. 305, 79 A.L.R. 912).
The decree of the circuit court is affirmed, with costs to appellee.
TOY, J., concurred with NORTH, C.J. *Page 503